     Case 1:20-cv-00865-AWI-EPG Document 26 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     TERRENCE JESSE MOORE,                            Case No. 1:20-cv-00865-AWI-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     HEATHER DIAZ,                                    (ECF No. 24)
15
                        Defendant.
16

17

18          Terrence Jesse Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On October 26, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 24). Plaintiff asks for appointment of counsel because his case was “accepted” and

22   Defendant was served; because he has made numerous attempts to obtain an attorney; and

23   because, due to COVID-19, he has been placed in special housing and is not allowed to leave his

24   cell, so he has no access to the law library.

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                       1
     Case 1:20-cv-00865-AWI-EPG Document 26 Filed 10/29/20 Page 2 of 2


 1   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 2   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 8           The Court will not order appointment of pro bono counsel at this time. The Court has

 9   reviewed the record in this case, and at this time the Court is unable to make a determination that

10   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

11   adequately articulate his claims.

12           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

13   pro bono counsel at a later stage of the proceedings.

14           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

15   bono counsel is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:     October 28, 2020                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
